DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 4/30/2022 (“April Resp.”). In the April Resp. claims 21-40 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Pat. Appl. Publ’n No. 2014/0177471, to Kharitonov et al. (hereinafter “Kharitonov”), which was previously cited and applied.
U.S. Pat. Appl. Publ’n No. 2010/0293544, to Wilson et al. (hereinafter “Wilson”), which was previously cited and applied.
U.S. Pat. Appl. Publ’n No. 2009/0288084, to Astete et al. (hereinafter “Astete”), which was previously cited and applied.
U.S. Pat. Nos. 9,954,793 and 10,505,856, which are applicant-cited.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 21-40 are indefinite.
35 U.S.C. § 102(e) – Claims 21, 29, 31, and 39 are anticipated over Kharitonov.
35 U.S.C. § 103(a) – Claims 22, 23, 25, 32, 33, and 35 are obvious over Kharitonov in view of Wilson.
35 U.S.C. § 103(a) – Claims 30 and 40 are obvious over Kharitonov in view of Astete.
Obviousness double patenting over U.S. Patent Nos. 9,954,793 and 10,505,856 – Claims 21-30.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments and Amendments
Previously Presented 35 U.S.C. § 112(b) Claim Rejections
The previously presented claim rejections under section 112(b) have been updated as shown below. However, Applicant argues that claims 23 and 33 have been amended such that “there is no confusion that the second host computer or second controller application recited in claims 25 and 35 are somehow part of the first host computer or first controller application executing on the first host computer.” See April Resp. at 10, § II. However, as explained below, the issue with claims 25 and 35 is that it is not clear how to interpret “a second controller application executes on a second host computer” because it is not clear if the “second host computer” and/or “second controller” is part of the “host computer” to which claim 23 is directed or the “system” to which claim 33 is directed. The issue is not that there needs to be clarity that any “first” and “second” elements are separate and distinct, it is that any “first” and/or “second” elements should be recited to clearly belong to an element of the claim in which they are recited. As such, Applicant’s amendments to at least claims 23 and 33 do not resolve the previously presented section 112(b) indefiniteness issues.

Previously Presented Prior Art Rejections
While there is a question as to whether or not the newly added limitations in at least independent claims 21 and 31 carry patentable weight as explained below in the Claim Rejections – 35 USC § 112(b) section below, they are nonetheless addressed in the prior art rejections. Additionally, Applicant argues by merely concluding that the newly added limitations are not taught or suggested in the cited prior art of record. See April Resp. at 11, § III. This is not persuasive not only because no argument has been presented distinguishing the claim amendments from the cited prior art of record (see id.), but also because the prior art of record is believed to teach all the limitations as recited in the claims as updated in the rejections below.

Previously Presented Double Patenting Rejections
Applicant makes no argument against the double patenting rejections, but requests the rejections be held in abeyance until all other rejections are resolved. See April Resp. at 12, § V. Initially, it is noted that double patenting rejections are not held in abeyance (i.e., suspended) and should be addressed in some way, such as by arguing the rejected claims are patentably distinct from the reference patents or filing a proper terminal disclaimer. See MPEP § 804(I). Nonetheless, the current amended claims have been evaluated against the previously cited U.S. patents used in the double patenting rejections and updated below. It should be noted that the newly added features of “along with a first set of MFEs executing on a first set of host computers” and “along with a second set of other MFEs executing on a second set of host computers” in independent claims 21 and 31 are given no patentable weight in the double patenting rejections consistent with the discussion in the Claim Interpretation and Claim Rejections – 35 USC § 112(b) sections below.

Specification
The amendments to the Specification filed on 4/30/2022 are accepted and entered.

Claim Interpretation
As explained in detail in the Claim Rejections – 35 USC § 112(b) section below, the limitations “along with a first set of MFEs executing on a first set of host computers” and “along with a second set of other MFEs executing on a second set of host computers” in independent claims 21 and 31 create indefiniteness because it is not clear if they should be given patentable weight or not. Claim 21 is directed to a “host computer” and claim 31 is directed to a “system comprising: a set of controllers; and a first host computer,” where the “first host computer” is defined virtually identical to the “host computer” of claim 21. The newly added features, however, are with respect to entities separate and distinct from the “host computers” of claims 21 and 31. Even so, it is not clear if they are attempting to limit an aspect of the “host computers” or not. Thus, for the prior art rejections below, these limitations will be mapped to the applied references, but for the double patenting rejections they will be given no patentable weight. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is directed to a “host computer comprising: a set of processors; and a machine-readable medium storing a controller application to be executed by at least one processor, the controller application comprising sets of instructions for” carrying out several recited functions. Thus, claim 21 defines the elements and functions of the “host computer”. Claim 21 has been amended as follows, with the underlining retained for the newly added features:
based on the received data tuples defining the first LFE, generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE along with a first set of MFEs executing on a first set of host computers; 
based on the received data tuples defining the second LFE, generating data for the first MFE to implement the second LFE along with a second set of other MFEs executing on a second set of host computers.

The newly added features make claim 21 indefinite. It is not clear if “a first set of MFEs executing on a first set of host computers” should be given patentable weight or not. Initially, this limitation is entirely with respect to entities that are not part of the “host computer,” and thus, in no way limit or define the subject matter to which claim 21 is directed. Thus, the limitations would likely not carry patentable weight. 
However, even if these limitations were to somehow be given patentable weight, they are still indefinite. For example, the entire limitation recites, “generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE along with a first set of MFEs executing on a first set of host computers,” but it is not clear if “along with” refers to the “generating data for,” “executes,” or both. In other words, it is not clear from the claim language in what way the “first set of MFEs executing on a first set of host computers” relates to the “host computer” of claim 21, such as, whether the generated data is merely for the “first set of MFEs executing on a first set of host computers” of if these MFEs are also meant to “implement the first LFE.” And if the “first set of MFEs” are also “to implement the first LFE,” it is unclear if this feature should even be given patentable weight because, as noted, such a function is defined for the “first set of MFEs,” not the “first MFE” or “host computer” to which claim 21 is directed. The claim does not define in what way the claimed “first MFE” would function (i.e., how the “host computer” would function) when executing the “first LFE” on its own or with other devices, such as the “first set of MFEs”. It appears the newly added feature is attempting to differentiate the “first MFE” implementing the “first LFE” alone from doing so with other MFEs (see April Resp. at 11, § III) but does not explain how this happens. As a result, and as explained, it is not clear how to interpret this newly added feature, or if the feature should be given patentable weight at all.
A similar argument is made for the other newly added limitation “generating data for the first MFE to implement the second LFE along with a second set of other MFEs executing on a second set of host computers.” As above, it is not clear if the newly added feature (underlined) should be given patentable weight or not because it is attempting to define functions that occur in entities outside the “host computer” to which claim 21 is directed. The “second set of other MFEs” and the “second set of host computers” are understood to be separate and distinct from the “host computer” to which claim 21 is directed, thus, it is unclear how these features can limit the claim.
For at least these reasons, claim 21 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites similar limitations as claim 21, thus, the same arguments apply and are reproduced below for clarity but with the language from claim 31. Claim 31 is directed to a “system comprising a set of central controllers; and a first host computer comprising: a set of processors; and a machine-readable medium storing a controller application to be executed by at least one processor, the controller application comprising sets of instructions for” carrying out several recited functions. Thus, claim 31 defines a system, but the majority of the claim defines the elements and functions of the “first host computer”. Claim 31 has been amended as follows, with the underlining retained for the newly added features:
based on the received data tuples defining the first LFE, generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE along with a first set of MFEs executing on a first set of host computers; 
based on the received data tuples defining the second LFE, generating data for the first MFE to implement the second LFE along with a second set of other MFEs executing on a second set of host computers.

The newly added features make claim 31 indefinite. It is not clear if “a first set of MFEs executing on a first set of host computers” should be given patentable weight or not. Initially, this limitation is entirely with respect to entities that are not part of the “first host computer,” and thus, in no way limit or define this element. Moreover, it is not clear from the claim whether or not the “first set of MFEs” and “first set of host computers” are part of the system to which claim 31 is directed. Thus, the limitations would likely not carry patentable weight. 
However, even if these limitations were to somehow be given patentable weight, they are still indefinite. For example, the entire limitation recites, “generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE along with a first set of MFEs executing on a first set of host computers,” but it is not clear if “along with” refers to the “generating data for,” “executes,” or both. In other words, it is not clear from the claim language in what way the “first set of MFEs executing on a first set of host computers” relates to the “first host computer” or system of claim 31, such as, whether the generated data is merely for the “first set of MFEs executing on a first set of host computers” of if these MFEs are also meant to “implement the first LFE.” And if the “first set of MFEs” are also “to implement the first LFE,” it is unclear if this feature should even be given patentable weight because, as noted, such a function is defined for the “first set of MFEs,” not the “first MFE” or “first host computer” to which claim 31 is directed. The claim does not define in what way the claimed “first MFE” would function (i.e., ultimately how the “first host computer” would function) when executing the “first LFE” on its own or with other devices, such as the “first set of MFEs”. It appears the newly added feature is attempting to differentiate the “first MFE” implementing the “first LFE” alone from doing so with other MFEs (see April Resp. at 11, § III) but does not explain how this happens. As a result, and as explained, it is not clear how to interpret this newly added feature, or if the feature should be given patentable weight at all.
A similar argument is made for the other newly added limitation “generating data for the first MFE to implement the second LFE along with a second set of other MFEs executing on a second set of host computers.” As above, it is not clear if the newly added feature (underlined) should be given patentable weight or not because it is attempting to define functions that occur in entities outside the “first host computer” and “system” to which claim 31 is directed. The “second set of other MFEs” and the “second set of host computers” are understood to be separate and distinct from the “first host computer” and “system” to which claim 21 is directed, thus, it is unclear how these features can limit the claim.
For at least these reasons, claim 31 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 23 and 33 are indefinite because it is unclear if the entirety of the claims should be given patentable weight or not. 
Claim 23 ultimately depends from independent claim 21, which is directed to a “host computer” that carries out various functions. The limitation at issue in claim 23 recites, “a second controller application executes on a second host computer, and the data tuples defining the N020.06.C3-- 4 --first LFE are received directly from a third controller computer that manages … the second controller application executing on a second host computer.” 
Claim 33 ultimately depends from independent claim 31, which is directed to a “system comprising: a set of central controllers; and a first host computer” that is defined virtually identically to the “host computer” of claim 21. Similar to claim 23, the limitation in claim 33 at issue recites, “a second controller application executes on a second host computer, and the data tuples defining the first LFE are received directly from a third controller computer that manages … the second controller application executing on a second host computer.”
First, while these limitations recite “the data tuples … are received” it is not necessarily clear if this is referencing the “receiving data tuples defining first and second logical forwarding elements (LFEs)” limitation from claims 21 and 31 or not, thus, it is not exactly clear what is receiving the data tuples in the “host computer” of claim 21 and “system” of claim 31. 
Additionally, it is not clear if “a third controller” (claim 23 only) or “a second controller application executing on a second host computer” (both claims) is part of the “host computer” of claims 21 and 31, the system of claim 31, or neither. As a result, it is unclear if they should be given patentable weight or not because they do not further limit or define what the parent claims are directed to, namely the “host computer” or “system”. As explained in the section 112(b) rejections of claims 21 and 31, these limitations define entities outside the “host computer” and “system,” thus, it is unclear how to interpret these limitations in the claims. 
For at least these reasons, the metes and bounds of claims 23 and 33 are not clear and cannot be reasonably determined, thus, making claims 23 and 33 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For similar reasons, claims 24 and 34, which depends from claims 23 and 33, respectively, are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 25 and 35, which depend from claims 23 and 33, are also indefinite. Claims 25 and 35 recite, “the second controller application generates data for a second MFE executing on the second host computer to implement the first LFE.” The limitation, “the second controller application generates data for a second MFE,” is given patentable weight since “the second controller application” is part of the “host computer” in both claims 21 and 31. However, it is not entirely clear if the further limitations of the “second MFE executing on the second host computer to implement the first LFE,” should be given patentable weight or not because it is not clear if the “second MFE” or “the second host computer” are part of the “host computer” of claim 21 or any part of the “system” of claim 31. To put it differently, the fact that the “second MFE” is “executing on the second host computer to implement the first LFE” appears to have little to do with the way in which the “host computer” of claim 21 or “system” of claim 31 are defined; thus, it is unclear how this feature limits the claims. 
As a result, and consistent with the reasons explained in the section 112(b) rejections of claims 23 and 33 above, it is unclear if this limitation is part of either the “host computer” or “system.” Therefore, claims 25 and 35 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For similar reasons, claims 26 and 36, which depend from claims 25 and 35, are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 29, 31, and 39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kharitonov.

Regarding claim 21, Kharitonov teaches:
A host computer (Kharitonov, Figs. 1-3, VMM server 210, ¶¶ 23, 27-29, 40-44) comprising: 
a set1 of processors (Kharitonov, Fig. 3, at least processing unit 320, ¶¶ 28, 41, 43, the VMM server has at least one, but also can have more than one, processing unit that executes software, instructions, etc.); and
a machine-readable medium storing a controller application to be executed by at least one processor, the controller application comprising sets of instructions (Kharitonov, Fig. 3, main memory 330, ROM 340, ¶¶ 41, 43, both store instructions for execution by at least the processing unit 320, and the VNPE application, among other applications and sets of instructions operating together or independently, can operate as a controller application, see e.g., ¶ 23) for: 
receiving data tuples defining first and second logical forwarding elements (LFEs) (Kharitonov, Fig. 5, step 515, ¶¶ 54, 60, a data tuple is shown, for example, in Fig. 4 for a virtual node, which is a virtual machine, or logical forwarding element, see ¶ 45);
based on the received data tuples defining the first LFE, generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE along with a first set of MFEs executing on a first set of host computers; based on the received data tuples defining the second LFE, generating data for the first MFE to implement the second LFE along with a second set of other MFEs executing on a second set of host computers (Kharitonov, Fig. 6, step 610, Fig. 7, step 710, ¶¶ 66, 71, where the configuration information is data generated for defining multiple virtual nodes 230, which necessarily includes a “first” and “second” LFE configured according to their respective configurations, see Fig. 4, steps 515, 520, 530, 535, ¶¶ 29, 31, 54, 60-61, and is for the VMM server 210, which manage the virtual nodes and is an MFE, see ¶¶ 29, 31, and can include multiple MFEs (or VMM servers 210-M, see ¶ 27) executing in their own computing environment (i.e., host computers), and these MFEs can work together to manage the virtual nodes (i.e., LFEs), see ¶¶ 29, 31); and
configuring the first MFE with the generated data to implement the first and second LFEs (Kharitonov, Fig. 6, step 615, Fig. 7, step 715, ¶¶ 66, 72, installing the configuration is implementing the LFEs).

Regarding claim 31, Kharitonov teaches:
A system (Kharitonov, Figs. 1, 2, ¶¶ 23, 27) comprising: 
a set2 of central controllers (Kharitonov, Fig. 1, all of the VMM servers 210-M constitute central controllers, ¶ 27); and
a first host computer (Kharitonov, Figs. 1-3, any one of VMM servers 210-M, ¶¶ 23, 27-29, 40-44) comprising: 
a set of processors (Kharitonov, Fig. 3, at least processing unit 320, ¶¶ 28, 41, 43, the VMM server has at least one, but also can have more than one, processing unit that executes software, instructions, etc.) and a machine-readable medium storing a controller application to be executed by at least one processor, the controller application comprising sets of instructions (Kharitonov, Fig. 3, main memory 330, ROM 340, ¶¶ 41, 43, both store instructions for execution by at least the processing unit 320, and the VNPE application, among other applications and sets of instructions operating together or independently, can operate as a controller application, see e.g., ¶ 23) for: 
receiving data tuples defining first and second logical forwarding elements (LFEs) from the set of central controllers (Kharitonov, Fig. 5, step 515, ¶¶ 54, 60, a data tuple is shown, for example, in Fig. 4 for a virtual node, which is a virtual machine, or logical forwarding element, see ¶ 45); 
based on the received data tuples defining the first LFE, generating data for a first managed forwarding element (MFE) that executes on the first host computer to implement the first LFE along with a first set of MFEs executing on a first set of host computers; based on the received data tuples defining the second LFE, generating data for the first MFE to implement the second LFE along with a second set of MFEs executing on a second set of host computers (Kharitonov, Fig. 6, step 610, Fig. 7, step 710, ¶¶ 66, 71, where the configuration information is data generated for defining multiple virtual nodes 230, which necessarily includes a “first” and “second” LFE configured according to their respective configurations, see Fig. 4, steps 515, 520, 530, 535, ¶¶ 29, 31, 54, 60-61, and is for the VMM server 210, which manage the virtual nodes and is an MFE, see ¶¶ 29, 31, and can include multiple MFEs (or VMM servers 210-M, see ¶ 27) executing in their own computing environment (i.e., host computers), and these MFEs can work together to manage the virtual nodes (i.e., LFEs), see ¶¶ 29, 31); and 
configuring the first MFE with the generated data to implement the first and second LFEs (Kharitonov, Fig. 6, step 615, Fig. 7, step 715, ¶¶ 66, 72, installing the configuration is implementing the LFEs).

Regarding claims 29 and 39, which depend from claims 21 and 31, respectively, Kharitonov further teaches “the controller application further comprises sets of instructions for: receiving updated data from the first MFE; generating additional data for the first MFE to implement at least one of the first and second LFEs based on the updated data; and configuring the first MFE with the additional generated data,” as recited in claim 39 and similarly in claim 29. Kharitonov, Fig. 6, steps 610, 615, Fig. 7, steps 710, 715, ¶¶ 31, 66, 71-72, the VPNE (controller application) can receive updates (updated data) for configuring the virtual node (e.g., LFE) as implemented in the VMM server executing the virtual nodes and other components (i.e., the MFE).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22, 23, 25, 32, 33, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kharitonov in view of Wilson, both of which are in the same field of virtual and physical network resource configuration.

Regarding claims 22 and 32, which depend from claims 21 and 31, respectively, Kharitonov further teaches that “the data tuples defining the … LFE are generated and distributed to the controller application by a … controller computer,” as recited in claim 22 and similarly in claim 32. Kharitonov, Fig. 1, ¶ 23, the user operates a controller computer to define and generate the data tuples used by the controller application (i.e., VNPE operating on the VMM server) to instantiate virtual nodes. Kharitonov does not necessarily teach that there are first and second controller computers that define the first and second LFEs, respectively, as further claimed. Wilson, however, teaches that “the data tuples defining the first LFE are generated and distributed to the controller application by a first controller computer and the data tuples defining the second LFE are generated and distributed to the controller application by a second controller computer,” as recited in claim 22 and similarly in claim 32. Wilson, Fig. 1, at least portal devices 102-1 and 102-2 operate to define and generate data tuples, such as administrative tasks, requests for provisioned services, etc., and thus, there are two controller computers for defining and generating first and second LFEs, see ¶¶ 13-16, see also Fig. 4, ¶ 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least two “controller computers,” as in Wilson, to define and generate the LFEs, as in Kharitonov, to allow more than one entity to perform administrative-like tasks in the case where another “controller” is not authorized or available to do so. See Wilson, ¶ 14.

Regarding claims 23 and 33, which depend from claims 22 and 32, respectively, Kharitonov further teaches “the host computer is a first host computer and the controller application is a first controller application” and “a second controller application executes on a second host computer … and the second controller application executing on a second host computer,” as recited in claim 33 and similarly in claim 23. Kharitonov, Fig. 1, there is at least one VMM server 210-M (i.e., host computers) with each having respective VNPEs (i.e., controller applications), see ¶¶ 26-27. Kharitonov does not necessarily teach the additionally recited limitations. Wilson, however, remedies this and teaches that “the data tuples defining the N020.06.C3-- 4 --first LFE are received directly from a third controller computer that manages the first controller application executing on the first host computer and a second controller application executing on a second host computer,” as recited in claim 23 and similarly in claim 33. Wilson, Fig. 1, ¶¶ 13-29, there is at least a third controller computer in any of the resource management network 104 entities that control the workflow network 106, which has a set of VMM controllers (i.e., engines 106-1, etc.) that are executing VM controller applications, see also Fig. 4, ¶ 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third “controller computer,” as in Wilson, to control controller applications, as in Kharitonov, to allow more than one entity to perform administrative-like tasks in the case where another “controller” is not authorized or available to do so. See Wilson, ¶ 14.

Regarding claims 25 and 35, which depend from claims 23 and 33, respectively, Kharitonov does not teach the additionally recited limitations. Wilson remedies this and teaches “the second controller application generates data for a second MFE executing on the second host computer to implement the first LFE,” as recited in both claims. Wilson, Fig. 1, ¶ 27, an MFE includes at least a hypervisor from cluster 108-1 and an associated virtual machine(s) 108-2, and thus, there are a plurality of MFEs corresponding to the plurality of hypervisors 108-1 and associated VMs 108-2, each of which is hosted on a corresponding physical device, such as devices 112, see also Fig. 4, ¶ 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two MFEs, as in Wilson, in the system of Kharitonov to allow more than one set of virtual nodes (VMs) to be instantiated and used at a time. See Wilson, ¶¶ 27, 46.

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kharitonov in view of Astete, both of which are in the same field of virtual machine management and configuration.

Regarding claims 30 and 40, which depend from claims 21 and 31, respectively, Kharitonov does not explicitly teach the additionally recited limitations. Astete remedies this and teaches “the first LFE belongs to a first logical network of a first tenant of a datacenter while the second LFE belongs to a second logical network of a second tenant of the datacenter,” as recited in both claims. Astete, Fig. 1, ¶¶ 37-41, different tenants can create and management respective virtual machines (i.e., LFEs), thus, forming corresponding logical networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicit describe various logical networks with instantiated virtual nodes, as in Kharitonov, as belonging to respective tenants, as in Astete, so that each tenant can uniquely configure and access their virtual computing resources, which “provide[s] valuable services for tenants and users associated with the tenants.” See Astete, Abstract, ¶¶ 33, 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of U.S. Patent No. 9,954,793. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 21:
Claim 21 of the Instant Application
Claims 1 and 9 of the ‘793 Patent
A host computer comprising:
1. A non-transitory machine readable medium of a host machine storing a controller application which when executed by at least one processing unit of the host machine controls forwarding behavior of a managed forwarding element (MFE) that also executes on the host machine, the controller application comprising sets of instructions for:
	a set of processors;

	a machine-readable medium storing a controller application to be executed by at least one processor, the controller application comprising sets of instructions for:

		receiving data tuples defining first and second logical forwarding elements (LFEs);
1. receiving data that defines forwarding behavior of a logical forwarding element (LFE) of a logical network that logically connects a set of end machines that execute on the host machine to a plurality of other end machines that execute on a plurality of other host machines.

9. wherein the LFE is a first LFE, the set of end machines is a first set of end machines, the plurality of other end machines is a first plurality of other end machines, and the logical network is a first logical network, wherein the controller application further comprises sets of instructions for: receiving data that defines forwarding behavior of a second LFE of a second logical network that logically connects a second set of end machines that execute on the host machine to a second plurality of other end machines that execute on the plurality of other host machines.
		based on the received data tuples defining the first LFE, generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE …;3
1. based on the received data, generating data for defining forwarding behavior of the MFE to implement the LFE.


9. based on the received data, generating data for defining forwarding behavior of the MFE to also implement the second LFE.
		based on the received data tuples defining the second LFE, generating data for the first MFE to implement the second LFE …;4 and

		configuring the first MFE with the generated data to implement the first and second LFEs.



While claims 1 and 9 of the ‘793 patent are with respect to a non-transitory machine readable medium and claim 21 of the instant application is with respect to a host computer, the overall scope of the claims is virtually the same. As a result, claims 1 and 9 of the ‘793 would effectively anticipate all of the limitations recited in claim 21 of the instant application. See MPEP § 804.II.B.1. Thus, claim 21 is rejected on the ground of non-statutory double patenting over claims 1 and 9 of the ‘793 patent.

Regarding claim 22, which depends from claim 21:
Claim 22 of the Instant Application
Claim 10 of the ‘793 Patent
the data tuples defining the first LFE are generated and distributed to the controller application by a first controller computer and the data tuples defining the second LFE are generated and distributed to the controller application by a second controller computer.
receiving logical network data that defines the forwarding behavior of the first LFE from a first controller computer that manages the first logical network; and receiving logical network data that defines the forwarding behavior of the second LFE from a second controller computer that manages the second logical network.


Regarding claim 30, which depends from claim 21:
Claim 30 of the Instant Application
Claim 11 of the ‘793 Patent
the first LFE belongs to a first logical network of a first tenant of a datacenter while the second LFE belongs to a second logical network of a second tenant of the datacenter.
the first logical network belongs to a first tenant of a hosting system [(i.e., a datacenter)] while the second logical network belongs to a second different tenant of the hosting system.



Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,505,856. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 21:
Claim 21 of the Instant Application
Claim 11 of the ‘856 Patent
A host computer comprising:
11. A machine-readable medium storing a controller application for execution by at least one processing unit of a host computer, the controller application comprising sets of instructions for:
	a set of processors;

	a machine-readable medium storing a controller application to be executed by at least one processor, the controller application comprising sets of instructions for:

		receiving data tuples defining first and second logical forwarding elements (LFEs);
	receiving data tuples defining first and second logical forwarding elements (LFEs);
		based on the received data tuples defining the first LFE, generating data for a first managed forwarding element (MFE) that executes on the host computer to implement the first LFE …;5
	based on the received data tuples defining the first LFE, generating data for a managed forwarding element (MFE) that executes on the host computer to implement the first LFE;
		based on the received data tuples defining the second LFE, generating data for the first MFE to implement the second LFE …;6 and
	based on the received data tuples defining the second LFE, generating data for the MFE to implement the second LFE; and
		configuring the first MFE with the generated data to implement the first and second LFEs.
	configuring the MFE with the generated data to implement the first and second LFEs.


While claim 11 of the ‘856 patent is with respect to a machine-readable medium and claim 21 of the instant application is with respect to a host computer, the overall scope of the claims is virtually the same. As a result, claim 11 of the ‘856 would effectively anticipate all of the limitations recited in claim 21 of the instant application. See MPEP § 804.II.B.1. Thus, claim 21 is rejected on the ground of non-statutory double patenting over claim 11 of the ‘856 patent.

Regarding claims 22-30 of the instant application, claims 12-20 of the ‘856 respectively recite each limitation of claims 22-30 of the instant application, especially since they are virtually identical in language. As a result, claims 12-20 of the ‘856 would effectively anticipate all of the limitations recited in claims 22-30 of the instant application. See MPEP § 804.II.B.1. Thus, claims 22-30 are rejected on the ground of non-statutory double patenting over claims 12-20 of the ‘856 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2011/0103259 describes additional ways in which virtual machines may be instantiated and managed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The broadest reasonable interpretation of “set” is “one or more,” which is consistent with the term’s use in the specification (see e.g., p. 38, ll. 13-14, “one or more LDP sets of one or more users”).
        2 As in footnote 1 above, the broadest reasonable interpretation of “set” is “one or more,” which is consistent with the term’s use in the specification (see e.g., p. 38, ll. 13-14, “one or more LDP sets of one or more users”).
        3 As explained in the Claim Interpretation section, the newly added feature “along with a first set of MFEs executing on a first set of host computers” is given no patentable weight in the double patenting rejections.
        4 As explained in the Claim Interpretation section, the newly added feature “along with a second set of other MFEs executing on a second set of host computers” is given no patentable weight in the double patenting rejections.
        5 As explained in the Claim Interpretation section, the newly added feature “along with a first set of MFEs executing on a first set of host computers” is given no patentable weight in the double patenting rejections.
        6 As explained in the Claim Interpretation section, the newly added feature “along with a second set of other MFEs executing on a second set of host computers” is given no patentable weight in the double patenting rejections.